United States Court of Appeals
                               FOR THE SEVENTH CIRCUIT
                                CHICAGO, ILLINOIS  60604

                                     September 6, 2012

                                           Before

                           JOEL M. FLAUM, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

                           ANN CLAIRE WILLIAMS, Circuit Judge

No. 11‐3389 
                                               Appeal from the United States District Court
SHAQUILLE GRIFFIN,                             for the Northern District of Illinois,
             Plaintiff‐Appellant,              Eastern Division

       v.                                      No. 09‐cv‐06549

RICHARD BELL,                                  Arlander Keys, Magistrate Judge
          Defendant‐Appellee. 

                                         O R D E R

       The slip opinion issued on September 4, 2012 is amended as follows:

       On page 11, line 12, the word ʺwitnessʺ shall be replaced with the word ʺjuror.ʺ